Mollison, Judge:
The appeals for reappraisement enumerated in tbe attached schedule are from findings of value made by tbe appraiser at tbe port of Detroit on certain washing machine parts imported from Canada.
The appeals have been submitted for decision upon a stipulation of counsel for tbe parties, on the basis of which I find cost of pro*586duction, as defined in section 402(f), Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise involved and that such value is as follows:
As to Reappraisement No. R58/8960, Canadian
Entry No. 14214 of 1/24/57 Currency
1,500 pieces_$118. 63 per 100
As to Reappraisement No. R58/8961,
Entry No. 13466 of 1/9/57
1,173 pieces-$119.58 per 100
As to Reappraisement No. R58/8962,
Entry No. 23000 of 6/10/57
1,000 pieces_ $119. 58 per 100
Judgment will issue accordingly.